DETAILED ACTION
Status of Application
Claims 1-3 have been examined in this application. Claims 1-2 are amended. Claim 3 is new. This is the Final Office Action in response to Arguments and Amendments filed on 11/03/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/8/2019. It is noted, however, that applicant has not filed a certified copy of the JP 2019-021697 application as required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. On p. 5, Applicant argues in response to the 101 rejection. Applicant argues that the algorithm may not be easily performed in the human mind. However, each limitation is examined and a mental process is expressly associated with it. No reasoned argument is provided as to why the described mental process is not proper; therefore, it is unclear how to respond. See 101 rejection below.
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. On p. 6-7, Applicant argues in response to the 103 rejection. Applicant argues, on p. 7, that Burlingham is not concerned with an electric vehicle. Burlingham is used to teach the old and well-known techniques of accounting for power stations in a routing algorithm which account for a distance to empty. Gilman et al. is used to teach particular aspects of routing that accounting for a distance to empty for an electric vehicle. Burlingham is drawn to determining fuel stations along a route which minimize cost and provide for the arrival at a destination without running out of fuel. This is a common problem in the vehicle arts since all vehicles require a power source. There is nothing in Burlingham aside from the general applicability to combustion engines and fuel stations that precludes the algorithm for being used for different vehicles since there is nothing unique to combustion vehicles in the, for example, algorithm of Fig. 5. Gilman is used to show a similar routing algorithm in electric vehicles. See motivation statement in prior art rejection.
	Applicant further argues on p. 7 that “Burlingham also does not, based upon a determination that the destination and the desired number of power supply facilities has been input, "select power supply facilities that satisfy a predetermined condition", and then "specify the route to the destination via the selected power supply facilities" in an order starting from a power supply facility nearest to a present location. Rather, Burlingham determines a route to the destination (96), and then, acquires locations (and prices) of the refueling stations (98). See Fig. 5 and [0041].” However, Fig. 4 and .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim recites:
(a) a navigation device including a processor, a touch panel, and a display, wherein the touch panel [Examiner’s note: everything prior to this location is considered an additional element] is configured to receive a user input of (i) a destination and (ii) a desired number of power supply 
(c)	based upon a determination that the destination and the desired number of power supply facilities has been input, select power supply facilities that satisfy a predetermined condition;
(d) 	specify the route to the destination via the selected power supply facilities in an order starting from a power supply facility nearest to a present location;
(e) 	start navigation in accordance with the specified route;
(f) 	during travel on the specified route, calculate an amount of power required to travel a travel distance to the farthest power supply facility, wherein the travel distance is obtained by adding a margin distance to an actual distance to the farthest power supply facility
(g)	determine whether an amount of power available in the battery is less than an amount of power required to travel the travel distance
	
	The limitation (a) covers performance of the limitation in the mind but for the recitation of “a processor, a touch panel, and a display”. That is, other than reciting “a processor, a touch panel, and a display”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor, a touch panel, and a display” language, (a) may be a human retrieving from memory or from the senses a destination (e.g. home) and retrieving a desired number of stops at a power station during a route (e.g. two) with the intention of using all the power source in the vehicle. Similarly, limitation (b) under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “a processor”. For example, but for “a processor” language, (b) encompasses the user deciding on the location and number of stops or internally 
	The judicial exception is not integrated into a practical application. The claim recites the additional element of a processor, a touch panel, and a display. The touchscreen device that merely collects high-level data: a destination and a number (of power stations) and is generally linking to the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The additional element of an input device is used to merely collect data and is extra solution activity. Electric Power Group has held that collecting high-level, generic information is not significantly more than the abstract idea itself (i.e. the touchscreen) and Flook has held that generally tying an abstract idea to one field of use (i.e. a touchscreen) is not significantly more. The processor is a generic computer device which Alice has held is not significantly more than the abstract idea itself. The display is a generic display and is used to generically display the results of analysis (the abstract idea) which has been held by Electric Power Group as not being significantly more than the abstract idea itself. For these reasons there is no inventive concept. The claim is not patent eligible.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1 and for failing to cure the deficiencies listed above.		Claim 2 recites that the margin distance is able to be set by the user. This is a mental process and does not recite any additional elements. A human mind my mentally change the margin distance.	Claim 3 further recites the particularities of the displayed alert; however, no additional elements beyond those recited in Claim 1 are recited and is therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlingham et al. (US 2015/0153195) in view of Gilman et al. (US 2013/0009765).
As per Claim 1, Burlingham et al. discloses an alerting device of an electrically powered vehicle (Examiner’s note: see below for teaching reference for “electrically powered”) including a power storage device that supplies power to be used for traveling, the alerting device comprising: 	a navigation device including a processor ([0035]), a touch panel ([0012, 0035]), and a display (Fig. 4), wherein the touch panel is configured to receive a user input of (i) a destination ([0013]) and (ii) a desired number of power supply facilities (BRI of “power supply facility” is a gas station because it is a facility which supplies fuel which powers vehicles. [0025, 0018, 0028]; Fig. 2 is an example of a user entering preferences. [0018, 0028] disclose that a user preference may be a maximum number of refueling stations which reads on “desired number of power supply facilities”);	wherein the processor is programmed to:	determine whether the destination and the desired number of power supply facilities has been input (Fig. 4 and the processing between receiving the two inputs and the processing of Fig. 4 read on determining that the two inputs have been determined), 	based upon a determination that the destination and the desired number of power supply facilities has been input, select power supply facilities that satisfy a predetermined condition ([0038-0039]; Fig. 3), 	specify the route to the destination via the selected power supply facilities in an order starting from a power supply facility nearest to a present location ([0030-0031]; Fig. 4, wherein the number of stops equals the maximum number of stops selected), 	start navigation in accordance with the specified route (The output of Route in Fig. 4).	Burlingham et al. does not disclose:	during travel on the specified route, calculate an amount of power required to travel a travel distance to the farthest power supply facility, wherein the travel distance is obtained by adding a margin distance to an actual distance to the farthest power supply facility (i.e. Burlingham et al. does not disclose adding a margin distance to a farthest power supply facility. It is noted that Burlingham et al. does disclose being able to have enough fuel to travel a distance beyond the farthest power supply facility);	determine whether an amount of power available in the battery is less than an amount of power required to travel the travel distance;	alert the user when, during traveling on the specified route, the amount of power available in the power storage device is less than an amount of power required to travel the travel distance to the farthest power supply facility of the selected power supply facilities.	However, Gilman et al. teaches:	during travel on the specified route, calculate an amount of power required to travel a travel distance to the farthest power supply facility, wherein the travel distance is obtained by adding a margin distance to an actual distance to the farthest power supply facility  ([0069-0070]; A buffer (i.e. “margin”) may be added to the vehicle range limit. Range limit is relative to the charge point (see [0044] and Fig. 2));	determine whether an amount of power available in the battery is less than an amount of power required to travel the travel distance ([0041] Distance to empty (charge status) is an amount used to monitor available power in a battery. [0050] charge status (DTE) and distance to charge point is used to determine if an alert should be issued if the limit is below the distance to the charge point);	alert the user when, during traveling on the specified route, the amount of power available in the power storage device is less than an amount of power required to travel the travel distance to the farthest power supply facility of the selected power supply facilities ([0045-0046] & Fig. 5: an alert is issued when the range limit is less than what is required to reach another charring station besides the original charging station).	See below for motivation to combine.	Burlingham et al. does not disclose that the vehicle is an electrically power vehicle and that the power stations are electrical charging stations.	However, Gilman et al. teaches the aforementioned limitation ([0028]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a routing technique for electrical vehicle navigation based on selecting charging stations as in the improvement discussed in Gilman et al. in the convention gas vehicle navigation system of Burlingham et al. As in Gilman et al., it is within the capabilities of one of ordinary skill in the art to use a navigation algorithm based on power supply stations and adapt it for use with electric vehicles with the intention of having the vehicle not run out of power before the end of the route as required by Burlingham et al. In other words, Gilman et al. and Burlingham et al. are both related to creating a route for a vehicle wherein the amount of power in the vehicle is considered and the power supply stations along the route are considered. The general techniques of accounting for 

As per Claim 2, Burlingham et al. does not disclose the alerting device of the electrically powered vehicle according to claim 1, wherein the margin distance set by the user.	However, Gilman et al. teaches the aforementioned limitation ([0070]).	The motivation to combine Gilman et al. with Burlingham et al. was provided in the rejection of Claim 1.
As per Claim 3, Burlingham et al. does not disclose the alerting device of the electrically powered vehicle according to claim 1, wherein the alert is displayed on a display screen of the navigation device, and the alert includes information of a distance from the present location to each of the selected power supply facilities and the margin distance.	However, Gilman et al. teaches the aforementioned limitation ([0086] Fig. 5 teaches alerts including distance to charging point displayed on a display screen. [0083] teaches displaying the alerts. The buffer value in [0068-0069 is added to the range value, the range value being displayed in Fig. 5).	The motivation to combine Gilman et al. with Burlingham et al. was provided in the rejection of Claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619